Citation Nr: 0819120	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  00-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a claim for service connection for PTSD.  In May 
2001, the Board remanded this case.  In an August 2005 
decision, the Board reopened the claim of service connection 
for PTSD and remanded the claim to the RO for additional 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.304(f)) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service in Vietnam.  
These stressors are:

1.	In January 1969, when he was flying to Vietnam, his 
flight dropped and people were flying all over.  He 
thought that he was going to die.  When they were going 
to land, the air field was under mortar attack.  
2.	He was on convoy missions which came under enemy fire.  
3.	He shot 4 Koreans by mistake and one of them died.  
4.	He shot at a boat in the water and killed 2 men and a 
little girl.  
5.	He saw a plane blow up by the ammunition dump.
6.	He saw burnt people and the fires that burned them.
7.	A friend, M.G., from home was killed.  
8.	His unit came under enemy attack.

Following separation from service in October 1970, the 
veteran was hospitalized from November 1970 to December 1970 
for treatment of cocaine drug dependence.  He was also 
diagnosed as having an inadequate personality.  The veteran 
was thereafter hospitalized for the same issues from December 
1970 to January 1971.  The veteran was again hospitalized 
from August 1973 to October 1973 for heroin drug dependence.  
The veteran did not report inservice stressors during any of 
these hospitalizations.  

Subsequently, the veteran was hospitalized from November 1986 
to December 1986.  At that time, he related that he had 
suffered from flashbacks of Vietnam with other symptoms, such 
as anxiety, depression, insomnia, nightmares, guilt, 
hypervigilance, and mistrust.  He did not report any specific 
inservice stressors.  The diagnoses included substance 
dependence, PTSD, and a personality disorder.  The veteran 
was hospitalized from February 1987 to March 1987 and was 
admitted to the vocational rehabilitation ward.  His prior 
diagnoses as well as major depression were noted.  He was 
readmitted in March 1987.

The veteran was hospitalized from March 1994 to June 1994.  
The diagnoses included polysubstance dependency, PTSD, and 
antisocial personality disorder with borderline features.  
The veteran reported that he had flashbacks and nightmares as 
well as difficulty dealing with persons of Asian ancestry.  

In October 1994, the veteran was afforded a VA examination.  
He was diagnosed as having PTSD based on his report that he 
injured people in Vietnam.  

The veteran was hospitalized in January 1997.  The diagnoses 
were PTSD and substance abuse.  When the veteran was 
hospitalized from April to May 1997, he reported that he 
served in combat.  The veteran was hospitalized from 
November 1999 to June 2000.  His discharge diagnoses were 
ovoid dependence, substance-induced psychosis, and rule out 
PTSD.  

The veteran was hospitalized in January 2001 for treatment of 
PTSD with depression and associated auditory hallucinations 
as well as suicidal and homicidal ideations.  In a February 
2001 letter, a social worker intern reported that the veteran 
had been treated for PTSD.  He served in Vietnam from 
February 1968 to January 1970 and was associated with the 
101st Airborne in the 46th Ordinance and then later in the 33rd 
Ordinance, Army, 1st  Log, where he delivered ammunition.  
The Board notes, however, that the veteran's personnel 
records do not support the report by the veteran regarding 
his service, including the dates of his service in Vietnam as 
well as his unit assignments.  

The veteran was again hospitalized in June and July 2001 
after he stopped taking his psychiatric medication.  In 
February 2002, he was hospitalized for depression and PTSD.  
In May 2002, the veteran was also experiencing associated 
auditory hallucinations.  

The veteran's DD Form 214 reflects that the veteran was 
awarded commendations indicative of his service incountry in 
Vietnam.  He served with the 59th Ordnance Company as well as 
the 611th Ordnance Company as an ammunition storage 
specialist.  In September 2003, the Center for Unit Records 
Research (CURR) (currently named the U.S. Army and Joint 
Services Records Research Center (JSRRC)) furnished the unit 
history for the 611th Ordnance (611th Ord. Co.).  The report 
documented the mission, location, and significant activities 
of elements of the reporting unit.  The report also 
documented when there was increased enemy activity.  Also 
included were the Operational Reports-Lessons Learned (OR-
LL's) submitted by the 191st Ordnance Battalion (191st Ord. 
Bn.), the higher headquarters for the 611th Ordnance Company 
for the period of November 1, 1969 to October 31, 1970 (the 
veteran was with this company from September 26, 1969 until 
his tour of duty ended).  The report documented the mission 
and significant activities of elements of the reporting unit.  
Also, an extract of an OR-LL was submitted by the United 
States Army Support Command, Cam Ranh Bay (USASUPCMD, CRB), 
the higher headquarters for the 611th Ord. Co. for the period 
ending April 30, 1970.  The report documented several enemy 
attacks at CRB, the documented main base area for the 611th 
Ord. Co.  

The Board notes that in reviewing these records, the 611th 
Ord. Co. was a combat support unit.  They came under enemy 
fire.  They operated several ammunition sites.  The veteran 
was stationed with this unit from September 25, 1969 until 
his tour of duty ended as an ammunition storage specialist.  

An April 2004 VA orthopedic examination noted that the 
veteran had a diagnosis of PTSD.  In December 2004, the 
veteran was seen for opiate dependence, history of PTSD.  

In March 2006, the veteran was afforded a VA psychiatric 
examination.  It was noted that it was difficult to obtain an 
accurate history from him due to continued opiate abuse.  
With regard to service, the veteran indicated that he was an 
ammunition handler.  The VA examiner noted that the veteran's 
unit history (the 611th Ord. Co.) verified that the veteran's 
unit was undermanned, the troops had to work long hours, and 
the unit was frequently under attack.  The veteran reported 
that he experienced many stressful events during Vietnam, 
including coming under attack.  In addition, a friend from 
home, M.G., was killed.  He saw many dead bodies.  In 
addition, he reported seeing people pushed out of 
helicopters, with their faces burnt off, and seeing the fires 
that burned them.  A mental status examination was conducted.  
The diagnosis was PTSD.  The veteran also had opiate 
addiction and major depression.  Thereafter, the veteran 
continued to be seen by VA for psychiatric problems, to 
include PTSD.  

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  As noted, his awards are indicative of 
service during the Vietnam Era and in Vietnam.  They do not 
show combat.  His service medical records and personnel 
records do not verify combat service.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's statements, which are insufficient to 
establish definitively the veteran's participation in combat.  
The unfavorable evidence includes the veteran's DD Form 214 
and service records which contain specific information as to 
the veteran's duties and reflect all decorations that have 
been awarded to him.  The favorable evidence and the 
unfavorable evidence are not in relative equipoise; 
therefore, the doctrine of reasonable doubt is not for 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the claim that the veteran 
participated in combat.  See Cohen, 10 Vet. App. at 145; 38 
U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Furthermore, to the 
extent that there are medical opinions of record implying 
that the veteran has PTSD due to combat, these opinions are 
based on an oral history provided by the veteran and lack a 
factual basis.  They therefore are outweighed by the 
information recorded in the veteran's service records.

Since the veteran did not engage in combat with the enemy, 
his stressors cannot be related to combat without evidence to 
verify his assertions.  Moreover, his allegations with regard 
to stressors alone are not enough to establish the occurrence 
of a stressor.  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is a verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  The JSRRC 
report included the unit history for the 611th Ord. Co. which 
was a combat support unit and maintained ammunition supplies.  
That unit experienced enemy fire.  The report generally 
showed that the veteran's report of experiencing incoming 
enemy fire and being exposed to situations of that type are 
corroborated.  That being noted, the Board realizes that the 
veteran indicated that he served with other units and these 
reports are not substantiated whatsoever nor are the alleged 
stressors he reported in conjunction with his alleged 
additional service duties.  For example, the veteran did not 
arrive in Vietnam until February 1969; therefore, he was not 
in a plane over Vietnam in January 1969.  As such, his report 
that he had a stressful experience in a plane over Vietnam in 
January 1969 is not credible.  Although he claimed that he 
served with the 101st Airborne, the 46th Ordnance, the 33rd 
Ordnance, and the 1st Logistics, where he experienced 
stressors, the service records do not show that he served 
with these units.  To the extent that he claimed that his 
other stressors occurred while serving with these units, 
there is therefore no corroboration of those assertions.  The 
records very clearly show that the veteran has a past history 
of significant drug problems and psychiatric issues to 
include psychotic symptoms and multiple hospitalizations.  
The VA examiner in March 2006 noted that the veteran was 
essentially an untrustworthy historian due to his myriad of 
drug and psychiatric issues.  Nevertheless, despite the 
numerous unverified/uncorroborated stressors which the 
veteran argues occurred during his service in Vietnam with 
units under which he did not serve, he does have a diagnosis 
of PTSD which is based, at least in part, on his experiences 
with the 611th Ord. Co. as an ammunition storage specialist.  
He did serve with this unit, as noted, that past history has 
been verified.

Thus, while the veteran's many renditions of uncorroborated 
and inaccurate Vietnam experiences cast doubt on his 
credibility, the 611th Ord. Co. report does generally support 
at least one of his stressors, i.e., that his unit came under 
enemy fire or attack.  In affording the veteran the benefit-
of-the-doubt, as required by law and VA regulations, there is 
evidence that tends to corroborate the existence of an 
inservice stressor.  In any service connection case, due 
consideration must be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1151(a).  In viewing the medical evidence 
of record, the March 2006 VA examination report attributed 
the diagnosis of PTSD in part to the veteran's inservice 
experience related to his duties and experiences as an 
ammunitions specialist with the 611th Ord. Co.  Therefore, 
while the Board finds that much of the evidence, as noted, is 
not persuasive or reliable, the unit history and the 
supporting VA examination are credible and persuasive, and 
places the evidence for and against the claim in equipoise.

Accordingly, the Board finds that the evidence in this case 
is so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule and service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


